Citation Nr: 9905896	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions in which 
entitlement to non-service connection pension and service 
connection for PTSD were denied.

The issue of entitlement to service connection for PTSD is 
the subject of a Remand immediately following this decision.


FINDINGS OF FACT

1.  The veteran, who was born in August 1951, has a ninth 
grade education with a high school equivalency diploma (GED), 
inservice training in radio operation and relay, and post-
service training in electronics and truck driving.

2.  The veteran has employment experience as an electrician 
and security guard.

3.  The veteran is unable or secure or follow substantially 
gainful employment due to his psychiatric disability. 


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is warranted.  38 U.S.C.A. §§ 101(29), 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.1, 4.2, 4.7, 4.16, 4.17, 4.132, Diagnostic Codes 5299-5284, 
7399-7345, 7348 (1998), 9303, 9400, (1992-1996), 9326, 9400, 
9411 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of a non-service connected pension.

The veteran has submitted evidence that he is not employed, 
and that he suffers from several disabilities that he 
contends preclude gainful employment.  Therefore, his claim 
for entitlement to non-service connected pension benefits is 
plausible and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that the 
evidence submitted is adequate to render judgment on the 
veteran's appeal.  This evidence includes reports of VA 
examinations, copies of medical records submitted to Social 
Security Administration (SSA), and transcripts of the 
veteran's sworn testimony in hearings held before a hearing 
officer sitting at the local RO and before the undersigned 
member of the Board via video conference.  Therefore, the 
Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  See also 
38 C.F.R. § 3.3(a)(2), 4.17 (1998).  If the veteran's 
combined disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (1998).  While direct service 
connection may not be granted for disabilities or cause of 
death sustained, after October 31, 1990, as the result of the 
veteran's abuse of alcohol or drugs, for purposes of 
determining entitlement to non-service connected and other 
service-connected benefits, organic diseases and disabilities 
which are the secondary result of chronic alcohol or drug use 
will not be considered to be due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(c)(2),(3) (1998).

The United States Court of Veterans Appeals (Court) has set 
forth a two-prong test for pension eligibility:  (1) service 
during a period of war, and (2) permanent and total 
disability.  Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  
The veteran has the first requisite of wartime service, 
having served more than 90 days during the Vietnam Era.  38 
U.S.C.A. § 101(29) (West 1991); 38 C.F.R. § 3.3(a)(2)(ii) 
(1998).  The second requirement, permanent and total 
disability, may be shown in either of two ways:  (1) that the 
veteran is unemployable as a result of a lifetime disability, 
or (2) that he suffers from a lifetime disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  Brown, supra at 446; 38 
U.S.C.A. § 1502 (West 1991).  Thus, pension eligibility is 
determined under both a subjective standard and an "average 
person," or objective, standard.

In Talley v. Derwinski, 2 Vet. App. 282, 287-288 (1992), the 
Court held that 38 C.F.R. § 4.15, in establishing general 
policies for determining total ratings, establishes the 
objective standard of average impairment in earning capacity, 
as that "impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  Concomitantly, 38 C.F.R. 
§ 4.17 and 3.321(b)(2) work together to carry out the 
subjective mandate of 38 U.S.C.A. § 1521 by providing pension 
eligibility for a veteran whose disability does not meet the 
objective criteria but which, for that particular veteran, is 
so incapacitating as to preclude a substantially gainful 
occupation.

Once the requisite service is demonstrated, the Board must 
rate the veteran's disabilities to determine whether the 
percentage requirements of 38 C.F.R. § 4.16 are met.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of finding one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered one disability:  (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or; (5) multiple disabilities incurred as a prisoner 
of war . 38 C.F.R. § 4.16 (1998).

When the percentage requirements set forth in 38 C.F.R. § 
4.16 are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  the permanent loss of use of 
both hands or both feet, or of one hand and one foot, or the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule.  38 C.F.R. § 4.15 (1998).

Permanence of a disability is found to exist when the person 
is unemployable as a result of disability that is reasonably 
certain to last throughout the remainder of the person's 
life.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. §§ 3.340(b), 3.342, 4.15 (1998).  Pertinent 
regulations also provide that totally incapacitating diseases 
and injuries of long-standing are considered permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

The record reflects that the veteran was born in August 1951.  
He completed the ninth grade of high school and earned a high 
school equivalency diploma (GED).  While on active duty, he 
received training in radio operation and relay.  After his 
separation from service, he received some vocational training 
in electronics and truck driving, but the evidence of record 
does not show that he completed either course.  The veteran's 
March 1992 application for pension indicates that he had not 
been employed since 1981.  It can be gleaned from VA and 
private outpatient records that he had held various jobs from 
in his discharge from active service in 1971 to 1981 
including manual labor, painting, and auto repair-the 
longest period of continuous employed being three years.  
Also, a decision rendered by SSA, dated in June 1994, finds 
the veteran disabled from December 1981.

The RO has listed the veteran's disabilities as follows:  a 
generalized anxiety disorder, claimed as PTSD, rated as 30 
percent disabling; an unspecified disease of the toes, 
claimed as secondary to exposure to Agent Orange, rated as 
zero percent disabling; a history of hepatitis, claimed as 
secondary to exposure to Agent Orange, rated as zero percent 
disabling; organic brain syndrome, secondary to 
alcohol/substance abuse, rated as zero percent disabling; and 
perforated duodenal ulcer, status post vagotomy, peptic ulcer 
disease, secondary to alcohol abuse, rated as 20 percent 
disabling.  He combined disability evaluation based on these 
ratings would be 40 percent.  See 38 C.F.R. § 4.25 (1998).   

The veteran's anxiety disorder, including his PTSD, and his 
organic brain syndrome have been evaluated by the RO 
utilizing Diagnostic Codes 9400 and 9303, respectively.  
Under the General Rating Formula for Psychoneurotic disorders 
in effect prior to November 1996, the assignment of a 100 
percent rating is warranted when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9303, 9400 (1991-1996).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  In the present case, the RO has not 
evaluated the veteran's psychiatric impairment under the new 
criteria.  As discussed below, the Board finds that the 
veteran is totally disabled under the former rating criteria.  
Consequently, the Board need not consider whether he would be 
totally disabled under the revised rating criteria.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (when the 
law controlling an issue changes after a claim has been filed 
or reopened but before the administrative or judicial review 
process has concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so).  

During the most recent, September 1996, VA examination, the 
veteran reported chronic and long-standing dysthymia with 
symptoms of sleep difficulties, poor energy and 
concentration, forgetfulness, lack of interest in activities 
with loss of appetite and fluctuations in weight, nightmares, 
nightsweats, and flashbacks.  However, he denied auditory or 
visual hallucinations and suicidal or homicidal ideations.  
The examiner observed that the veteran exhibited psychogenic 
amnesia and numbing, normal psychomotor functions, and a 
tense and constricted/restricted affect.  The veteran 
presented casually but neatly dressed; cooperative, 
engageable, and appropriate in interactions and 
communications; cogent, lucid, and goal-directed in his 
thinking; and fair in his eye contact.  He spoke with normal 
rate, rhythm, and associations but softly and sometimes 
inaudibly.  Eye contact was noted to be fair, and thought 
processes, organized, relevant, coherent, and goal-directed.  
The examiner observed no flight of ideas, looseness of 
association, formal thought disorder, perceptual 
abnormalities or conceptual disorganization, or suicidal or 
homicidal ideations, intentions, or plans.  The veteran was 
alert and oriented to person, place, time, and situation with 
mild difficulties in concentration and memory.  Similarity 
interpretations were found to be appropriate and adequate, 
insight was found to be limited, and judgment, adequate.  The 
examiner expressed the opinion that the veteran's symptoms, 
including flashbacks, nightmares, psychogenic numbing, 
autonomic arousal, and dissociative behavior caused severe 
impairment in his ability to obtain and retain employment and 
significant distress in his social functioning.  The examiner 
diagnosed PTSD, chronic, moderate to severe, dysthymic 
disorder, and alcohol abuse disorder, and assigned a Global 
Assessment of Functioning (GAF) of 45.

A November 1996 report by David L. Nash, Ph.D., Clinical 
Psychologist, stated that test results support the diagnosis 
of PTSD.  He added that he found no suggestion of biased 
responding and no reason to suspect the results, which are 
consistent with the diagnosis of PTSD, revealing 
symptomatology of interpersonal avoidance, dysthymia, 
attention-concentration problems, anger, and anxiety.  
Dr. Nash then opined the veteran's level of distress to be 
"at least moderate and, more likely, severe."  In addition, 
VA and private outpatient records show continuing treatment 
for PTSD which, in January 1994, included symptoms of social 
withdrawal, continuing anxiety, avoidance of relationships, 
and poor sleep.  A notation indicates that the veteran then 
"remains unemployable."  In November 1993, the veteran's 
physician reported a diagnosis of PTSD, the severity of which 
"caused [the veteran's] unemployability and mild social 
impairment."  And, in February 1993, these records reveal 
that he attended the outpatient substance abuse clinic, 
completing eight of ten scheduled sessions.  A June 1995 
intake record shows that he reported symptoms of intrusive 
anxiety, nervousness, tension, inability to concentrate, 
feelings of being "keyed up," "on edge," easily frustrated 
and quick to anger, with a "short fuse," impulsiveness, and 
mild depression.  The provisional diagnosis was generalized 
anxiety disorder.

VA hospital records show that the veteran was hospitalized 
from July 1 to August 12, 1993 for acute psychiatric 
treatment of PTSD and alcohol abuse.  The records show the 
veteran reported no alcohol or drug use for four to five 
months prior to his hospitalization and, in fact, the 
physician reported that the veteran was not observed to abuse 
alcohol during his hospitalization.  The veteran was 
discharged, improved, with a GAF of 55.  In December 1990, 
the veteran was hospitalized for peptic ulcer disease.  These 
records reveal he underwent proximal gastric vagotomy for a 
perforated duodenal ulcer.  

Reports of private evaluations are also of record, proffered 
with documents from SSA.  These reports reveal diagnoses of 
PTSD by history, somewhat improved but only slightly so with 
current prescribed medications and individual and group 
therapy, in December 1993; PTSD attributable to Vietnam, 
considered severe in degree, and mild to moderate organic 
brain disorder probably associated with multiple substance 
abuse, in August 1992; and chronic mood depression and 
polysubstance abuse, remitted, in April 1992.  With regard to 
the impact of the veteran's anxiety disorder, including PTSD, 
on his ability to obtain and maintain gainful employment, 
Thomas J. Conboy, Ph.D., Neuropsychologist, who conducted the 
evaluation in August 1992, indicated that he did not foresee 
the veteran returning to work in the foreseeable future and 
added that he doubted even aggressive treatment would result 
in marked improvement, as the veteran had probably had PTSD, 
which is extremely difficult to treat, since 1970.

In addition, two reports of supplemental questionnaires as to 
residual functional capacity dated in December 1993, and one 
dated in September 1992, are of record. Those dated in 
December 1993 were proffered by the physician who conducted 
the December 1993 evaluation, Charles E. Herlihy, M.D., and 
by Vera Prchal, M.D., one of the veteran's treating 
physicians.  The September 1992 questionnaire was provided by 
Dr. Conboy.  These questionnaires show that the veteran was 
found to exhibit mild to marked impairment in activities of 
daily living; moderate to extreme impairment in maintaining 
social functioning; marked deficiencies in concentration, 
persistence, and pace in completing tasks; moderate to marked 
impairment in ability to respond to customary work pressures; 
and moderate to marked impairment, overall, in functioning on 
a sustained basis in a routine work environment.

Dr. Prchal submitted a statement in November 1993, with a 
treatment noted dated the same month, which each contain the 
opinion that the veteran was unemployable and mildly socially 
impaired secondary to his PTSD.

In contrast to these diagnoses and findings of 
unemployability, James Barnett, Jr., M.D., recorded an 
impression of alcohol dependency, episodic, rule out PTSD, in 
September 1993.  He added that he found no evidence of a 
psychiatric disorder that would interfere with the veteran 
being gainfully employed at the present time or within the 
next year.  

Dr. Barnett's observations notwithstanding, based on a review 
of the entire record, the Board finds that the veteran's 
psychiatric impairment renders the veteran demonstrably 
unable to obtain or retain employment.  Therefore, the 
symptomatology associated with the veteran's PTSD meets the 
criteria for a 100 percent evaluation under the old criteria, 
Diagnostic Code 9400.  The Board notes that the most recent 
VA examination of record presents a.  The evidentiary record 
presents numerous observations and statements of the 
veteran's unemployability, as delineated above, including GAF 
measurement of 45 contained in the September 1996 VA 
psychiatric examination report.  A GAF between 41 and 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  This evidence also 
includes a June 1994 decision by an administration law judge 
(ALJ) for SSA that concluded that the veteran could not work.  
While SSA determinations of disability are not binding on the 
Board, they must be considered.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  And, in the present case, the 
most recent medical evidence of record concurs with the ALJ's 
findings.  The Board concludes that the veteran's psychiatric 
disability is rated 100 percent disabling.  

The veteran does not have any of the disabilities which are 
considered total and permanent under 38 C.F.R. § 4.15 (1998).  
But he does have a single disability which warrants a 
schedular rating of 100 percent.  Whether his psychiatric 
disability is considered "permanent" within the meaning of 
the regulations must be considered.  As noted above, SSA 
determinations are not binding upon VA.  On of the reasons 
this is so is because SSA's definition of disability does not 
embrace the same concept of permanence that VA's does.  See 
Collier, supra.  Nonetheless, in the present case, the Board 
finds that the evidence establishes that the veteran's 
diagnosed generalized anxiety disorder, including his PTSD, 
are permanent within the meaning of 38 C.F.R. § 4.15 (1998).  
As noted above, in August 1992, Dr. Conboy opined that he did 
not foresee the veteran returning to gainful employment and 
doubted that marked improvement would result from even 
aggressive treatment.  In December 1993, Charles E. Herlihy, 
M.D., stated that the veteran had improved only slightly 
under medication and treatment.  

After consideration of the evidence, the Board finds that the 
evidence of record, including that upon which SSA based its 
findings, establishes that the veteran's disability is 
permanent within the meaning of 38 C.F.R. § 4.15 (1998).  
Therefore, the veteran meets the "average person" test 
contained in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 
(1998).  The Board thus concludes that the veteran is 
entitled to a permanent and total disability rating for 
pension purposes.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed concerning the issue of entitlement to service 
connection for PTSD.

To conduct a meaningful search for, and verification of, the 
veteran's service in combat or his averred stressors, the RO 
requires specific information, such as the date and place of 
reported stressors, which in this case include the reported 
deaths of his friends-one by rifle shot, another by 
landmine-which he has identified both in written statements 
and his verbal testimony.  If possible, the veteran should 
also provide the full names of the friends who died, and of 
any other dead or wounded individuals he observed, and the 
dates and places of such observations.  Sworn statements by 
witnesses to any of the events identified as stressors would 
also be helpful in corroborating the occurrence of such 
events.

The Board notes that the RO has requested of the veteran 
specific information that could be used to verify his 
participation in combat or his reported stressors.  The 
evidentiary record shows that the veteran has submitted 
statements and has testified, describing his stressors, the 
unit to which he was assigned, and the duties he performed 
while on active service.  Moreover, he has provided some 
specific information, including the deaths of two friends.  
However, the RO has not sought verification of this 
information, or of other reported stressors, from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)). The veteran is advised that he must 
provide specific information concerning the events, dates, 
places, and persons and units involved for a meaningful 
search for, and verification of, stressor information.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify the 
reported stressors, including requesting 
information from the USASCRUR.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  If 
necessary, the RO should request from the 
veteran additional specific information 
concerning events during service that are 
considered to be stressors-including, 
but not limited to, the death of his two 
friends, one by rifle fire and another by 
a landmine.  If the record does not 
contain adequate information to refer to 
USASCRUR for stressor verification, the 
RO should note in the record the reason 
for the failure to refer the matter to 
USASCRUR.  

2.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 15 -


